DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Mihara (US 2011/0144236) in view of Maehara et al. (US 2016/0221397).
Mihara teaches a tire with a tread made of a rubber composition (¶35), where the rubber composition comprises 100 parts by weight of a rubber component comprised of 30 to 80% by weight of styrene butadiene rubber (¶13), 10 to 50% by weight of butadiene rubber (¶15), and 5 to 35% by weight of natural rubber (¶16); 2 to 70 parts by weight of carbon black (¶32); 1.4 parts by weight of sulfur; and 1.5 parts by weight of a vulcanization accelerator (Table 3).  The rubber component has an average glass transition temperature of -55°C or lower (¶17).  The ratio of the compounded amount in parts by mass of the vulcanization accelerator to the compounded amount in parts by mass of the sulfur is 1.07 (calculated by Examiner).  The nitrogen adsorption specific surface area of the N330 grade of carbon black used in the examples (Table 3) is 78 m2/g (see, Wang et al., 2003, Carbon Black, Encyclopedia of Polymer Science and Technology, page 67).
Mihara does not teach that the tread has a groove depth at a shoulder portion that comes into contact with a road surface of 10 mm or greater.  However, Maehara et al. teaches a tire with a tread portion wherein it is preferred that the shoulder portion grooves have a groove depth of 15 to 25 mm (¶124).  Mihara and Maehara et al. are analogous art because they are from the same field of endeavor, namely that of tire treads.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to form the shoulder portion with a groove depth of 15 to 25 mm, as taught by Maehara et al., on the tread, as taught 
Mihara does not teach that the rubber composition has a rubber hardness of 65 to 70 at 20°C.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the references.  However, the references teach all of the claimed ingredients and amounts, and a substantially similar process.  Moreover, there is no guidance provided in the specification as to how to obtain this property other than by forming the claimed composition.  Therefore, the claimed effects and physical properties, i.e. a rubber hardness of 65 to 70 at 20°C, would implicitly be achieved by the resulting composition.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mihara (US 2011/0144236) in view of Maehara et al. (US 2016/0221397) as applied to claims 1 and 2 above, and further in view of Kaji (US 2016/0159160).
Mihara and Maehara et al. teach the tire tread of claims 1 and 2 as set forth above.  Mihara does not teach that the tread comprises a ground contact surface consisting of block-shaped land portions defined by grooves continuous provided in circumferential and width directions of the tire.  However, Kaji teaches a tire with a tread portion wherein the tread consists of block-shaped land portions that are defined by grooves in the circumferential and width directions (¶36; Fig. 1).  Mihara and Kaji are analogous art because they are from the same field of endeavor, namely that of tire treads.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to form block-shaped land portions, as taught by Kaji, on the tire tread, as taught by Mihara, and would have been motivated to do so in order to help suppress uneven wear of the tire tread (¶8, 11).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767